Citation Nr: 1143727	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection degenerative disc disease of the lumbar spine, L4-5.

2.  Entitlement to service connection for right hip pain.

3.  Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the St. Petersburg, Florida RO, which denied the Veteran's claims of entitlement to service connection for lumbar degenerative disc disease L4-5, service connection for right hip pain, and service connection right wrist sprain.  


FINDINGS OF FACT

1.  The Veteran does not have degenerative disc disease of the lumbar spine that is related to his military service.  

2.  The Veteran does not have a right hip disorder.  

3.  The Veteran is not shown to have a right wrist disability.  


CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative disc disease of the lumbar spine that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

2.  The Veteran does not have a right hip disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

3.  The Veteran does not have a right left wrist disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2006 from the RO to the Veteran, which was issued prior to the RO decision in February 2007.  That letter informed the Veteran of what evidence was required to substantiate the claims decided herein and of his and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

It also appears that all obtainable evidence identified by the Veteran relative to the claims decided by this decision has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the service connection issues.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran served on active duty from August 1972 to November 1973.  The entry examination, dated in July 1972, was negative for any complaints or findings of a lumbar spine disorder, a right hip disorder, or a right wrist disorder.  The service treatment records indicate that the Veteran sought treatment in September 1972 for a fracture of the right arm; it was noted that he fell while skating and sustained edema of the right wrist.  The records indicate that the Veteran slipped and fell off a ladder in June 1973.  Examination revealed tenderness over the lateral abdomen muscle and the lateral edge of the left lumbar paraspinal muscle; the impression was muscle spasm secondary to contusion.  In October 1973, the Veteran was seen for complaints of pain in the lower back; the impression was lumbosacral muscle spasm.  The separation examination, dated in November 1973, reported a history of painful joints and recurrent back pain since October 30, 1973 for muscle spasm.  The STRs are completely silent with respect to any complaints or clinical findings of a right hip disorder.  

The Veteran's application for service connection (VA Form 21-526) was filed in August 2006.  Submitted in support of the Veteran's claim were treatment records from Florida Department of Corrections, dated from January 1989 to January 1999.  A consultation report, dated in September 1989, indicates that the Veteran was seen for chronic low back pain radiating to the lower extremities.  The Veteran was seen for complaints of low back pain and right hip and right knee joint pain for the previous 8 years after he sustained injuries in a vehicle accident.  The impression was mild degenerative arthritis, lumbar spine.  In August 1991, the Veteran was seen for complaints of right wrist strain or sprain; the impression was normal right wrist.  The Veteran was seen in March 1992 with complaints of back for the past 10 years; it was noted that the Veteran suffered a slipped disc in 1979.  The impression was mild dextroscoliosis; obliquely oriented defect in the left lamina of L4, which was either spina bifida occulta or a post-surgical defect.  There was also a 10mm x 4 mm spur or exostosis arising from the inferior aspect of the right transverse process of L3.  An x-ray study of the lumbar spine, dated in January 1998, revealed an impression of slight dextroscoliosis, and no evidence of spina bifida occulta.  

The Veteran was afforded a VA examination in January 2007.  It was noted that medical records revealed a lumbar spasm during military service.  The Veteran also reported being diagnosed with chronic arthritis of the back while in prison.  It was also noted that medical records revealed a right wrist sprain in September 1972; no fractures were seen on x-ray of the right wrist.  The Veteran indicated that he fell while skating at that time; he has had aching pain with any gripping and bumping that lasts four to five days at a time.  The Veteran related that the back pain goes down the back and across the right hip through the buttock and down the leg.  Following a physical examination, the examiner reported a diagnosis of lumbar spasm during service, resolved.  The examiner also reported lumbar degenerative disc disease L4-5, without objective findings of radiculopathy.  The examiner opined that lumbar degenerative disc disease was less likely than not caused by or related to a single episode of lumbar spasm during military service.  The examiner also noted a diagnosis of right wrist sprain, resolved without residuals; no objective findings or medical record documentation to support a wrist fracture.  The examiner also noted that there were no objective findings to support a right hip condition.  

Subsequently received VA progress notes, dated from July 2006 through October 2008, show that the Veteran continues to receive clinical attention and treatment for chronic back pain.  

III.  Analysis

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

In addition, the law provides that, where a Veteran served ninety days or more of active service and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Service connection may also be established for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010); See Harder v. Brown, 5 Vet. App. 183, 187(1993).  An October 2006 amendment to 38 C.F.R. § 3.310 sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439(1995) (which allowed for secondary service connection on an aggravation basis), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, deliberation of any secondary service connection claim will include consideration of the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328(1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144(1992).  The Board recognizes that the Court has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319(2007).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Lumbar degenerative disc disease L4-5

After review of the evidentiary record, the Board finds that service connection is not warranted for degenerative disc disease of the lumbar spine.  Significantly, while the service treatment records reflect complaints of low back pain in June and October 1973, the remainder of the service treatment records is completely silent with respect to any complaints or diagnosis of a low back disorder.  In fact, at the time of his separation examination in November 1973, it was noted that the Veteran's back was not diseased.  The first clinical documentation of the onset of a chronic low back disorder is in September 1989, almost 16 years after service separation.  This is significant because the Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330(Fed. Cir. 2000).  

The Veteran here has contended continuity of low back symptomatology following the in-service incident when he slipped and fell off a ladder.  However, upon separation examination in November 1973, it was noted that the back was not a problem for the Veteran.  

The Board notes that the absence of evidence constitutes negative evidence against the claim because it tends to disprove that the claimed disorder was the result of an in-service injury, which resulted in a chronic disability or persistent symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 74(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358(Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  This lack of objective evidence between the period of active military service ending in 1973 and the first diagnoses in 1989, is itself evidence which tends to show that the Veteran's current back disorder did not have its onset in service or for many years thereafter.  

In addition, while the Veteran has a current diagnosis of degenerative disc disease of the lumbar spine, there is no competent evidence indicating that there is a relationship between the Veteran's current spine disorder and active military service.  The Veteran has not submitted any competent evidence of a nexus to service.  Rather, following the VA examination in January 2007, the VA examiner reviewed the medical records, examined the Veteran, and offered his opinion that, based on the above information, it was less likely than not that the Veteran's degenerative disc disease of the lumbar spine was caused by or related to a single episode of lumbar spasm during military service.  In fact, during a clinical visit in September 1989, it was noted that the Veteran had had low back pain and right hip and right knee pain only for the previous 8 years after he sustained injuries in a vehicle accident.  This report supports the VA examiner's finding that the current back disorder is not related to service; rather, it suggests that a post-service incident is the cause of the Veteran's lumbar spine disorder.  It also undermines the Veteran's credibility regarding his having had continuous problems since service.

Given the absence of complaint or treatment until many years after service, and the absence of any credible evidence showing continuity of symptomatology since service, the Board finds that the evidence weighs against the Veteran's claim.  The Veteran's current low back disorder was not incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnoses and active service.  As such, the Veteran's claim for service connection for degenerative disc disease of the lumbar spine must be denied.  Ortiz v. Principi, 274 F. 3d. 1361, 1365(Fed. Cir. 2001) (benefit-of-the-doubt rule does not apply when preponderance of evidence is against claim).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 5107(b) (West 2002); see also 38 C.F.R. § 3.102 (2010).  

B.  Right hip disorder

The threshold matter that must be addressed here (as with any claim seeking service connection, whether direct or secondary) is whether the Veteran has the disability for which service connection is sought.  After review of the pertinent evidence of record, the Board finds that the competent evidence of record does not establish a current diagnosis of a right hip disorder.  Significantly, the STRs do not include any mention of, complaints of, treatment for, or diagnosis of a right hip disorder.  In addition, the record is devoid of any competent evidence indicating or suggesting that the Veteran has or has had a diagnosed right hip disorder.  Private treatment records document that the Veteran complained of right hip pain in September 1989, 8 years after the vehicle accident.  However, these complaints do not in and of themselves reflect diagnoses of a right hip disorder, no diagnosis was provided by any clinician evaluating the Veteran's complaints.  In fact, following the January 2007 VA examination, the examiner stated that there were no objective findings to support a right hip condition at this time.  Moreover, the Veteran has not submitted any competent evidence supporting the claim that he has a right hip disorder.  His own lay assertions that he has such disability are not competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495(1992).  

Without competent medical evidence confirming that the Veteran has a current diagnosis of a right hip disorder, or has manifested such condition since service, and linking this diagnosis to his military service, he has no valid claim.  See, e.g., Brammer, Degmetich, supra; Wamhoff v. Brown, 8 Vet. App. 517, 521(1996).  See also Mercado-Martinez v. West, 11 Vet. App. 415, 419(1998) ("In order for service connection for a particular disability to be granted, a claimant must establish that he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service."  Citing Cuevas v. Principi, 3 Vet. App. 542, 548(1992).)  Thus, service connection for a right hip disorder must be denied.  

The only evidence in support of the Veteran's claim is his own statement.  The Veteran can attest to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  However, as a layman, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124(1998); Routen v. West, 142 F.3d. 1434(Fed. Cir. 1998).  

With no competent evidence that the Veteran has a right hip disorder, the threshold legal requirement for establishing service connection is not met.  In the absence of proof of a present disability, there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225(1992); see also Boyer v. West, 210 F.3d 1351, 1353(Fed. Cir. 2000) (stating a veteran seeking disability benefits must establish the existence of a disability and a connection between the veteran's service and the disability).  The benefit-of-the-doubt doctrine is not applicable in this case, because the preponderance of the evidence is against the claim of service connection.  See generally Gilbert v. Derwinski, 1 Vet. App. 49(1990); Ortiz v. Principi, 274 F. 3d 1361(Fed. Cir. 2001).  

(To the extent that right hip pain complained of by the Veteran is the result of radicular symptoms due to his low back disc disease, service connection may not be awarded for the reasons already set forth above regarding the low back disability.)

C.  Right wrist

As noted above, the fundamental requirement for any claim for service connection is proof the Veteran has the condition claimed.  Degmetich v. Brown, 8 Vet. App. 208(1995); 104 F.3d 1328(1997) (VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); McClain v. Nicholson, 21 Vet. App. 319(2007) (the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Here, the Board finds that the evidence of record does not demonstrate that the Veteran has had a right wrist disorder at any time.  The service treatment records reflect that the Veteran was treated for edema of the right wrist after falling while skating in September 1972; however, no pertinent diagnosis was noted.  On the occasion of the separation examination in November 1973, clinical evaluation of the upper extremities was normal.  The service treatment records do not reflect any diagnosis of a right wrist disorder.  

The Board has also reviewed numerous post-service VA and private treatment records, some of which note the Veteran's complaints of joint pain.  In August 1991, the Veteran was seen for complaints of right wrist strain or sprain; however, the impression was normal right wrist.  None of the records attributes the symptoms of right wrist pain to an underlying right wrist disorder.  An element of a service connection claim is the existence of a current disability.  However, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285(1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356(Fed. Cir. 2001).  

In consideration of the evidence of record, the Board finds that diagnosis of current right wrist disorder has not been shown.  Although the evidence shows that the Veteran experiences right wrist pain, an associated diagnosis is not evident.  It is noteworthy that the January 2007 VA examiner reported a diagnosis of right wrist sprain, resolved without residuals.  The examiner added that there were no objective findings or medical record documentation to support a wrist fracture.  Significantly, the evidence shows that, during the pendency of the claim, a diagnosis pertaining to the right wrist has not been made other than for "pain."  

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. § 1110.  The evidence reflects that the Veteran does not have a diagnosed right wrist disability.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Thus, service connection for a right wrist disorder is not warranted.  

For the foregoing reasons, the Board finds that the claim of service connection for a right wrist disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365(Fed. Cir. 2001).  


ORDER

Service connection for degenerative disc disease of the lumbar spine, L4-5, is denied.  

Service connection for a right hip disorder is denied.  

Service connection for a right wrist disorder is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


